Richard Acorman plaint. agt Thomas Valentine Defendt in an action of the case for unjustly and illegally breakeing open a chest *983of the sd Acormans whereby the plaint. is greatly damnified by the looseing of the plaints Clothes and Booke of Accounts and other writings of great concernmt which was in the sd Chest with all other due damages &c. . . . The Iury . . . found for the Defendt costs of Court Allowed twenty Shillings The plaint. Appealed from this Iudgemt unto the next Court of Assistants, and put in Security for prosecutn of his Appeale to effect.